Appeal by the defendant from a judgment of the Supreme Court, Kings County (Ruchelsman, J.), rendered July 3, 1997, convicting him of attempted murder in the second degree (two counts), assault in the first degree (two counts), assault in the second degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Lebowitz, J.), of that branch of the defendant’s omnibus motion which was to suppress identification testimony and statements to law enforcement officials.
Ordered that the judgment is affirmed.
Although the defendant’s initial arrest was unlawful, the defendant’s lineup identification occurred only after the police learned from independent sources that the defendant was one of the perpetrators. Since this information was gained from independent sources without exploitation of the illegal arrest, suppression of the lineup identification testimony was properly denied (see People v Bianco, 265 AD2d 335).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are unpreserved for appellate review, without merit, or relate to claims which do not warrant reversal. O’Brien, J.P., Krausman, Schmidt and Cozier, JJ., concur.